Citation Nr: 1117237	
Decision Date: 05/04/11    Archive Date: 05/10/11

DOCKET NO.  04-19 807	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent for right (major) Muscle Group I (MGI) injury with partial winged scapula.  

2.  Entitlement to an initial rating in excess of 30 percent for right (major) Muscle Group I (MGI) injury with partial winged scapula.  

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1990 to February 1997.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2004 rating determination of a Regional Office (RO) of the Department of Veterans Affairs (VA) in Lincoln, Nebraska.

In April 2008, the Board evaluated the initial rating assigned to the Veteran's service-connected right (major) Muscle Group I (MGI) injury with partial winged scapula and awarded a 20 percent disability rating; a rating in excess of 20 percent was denied.  The Veteran subsequently appealed to the Court of Appeals for Veterans Claims (Court).  In an August 2010 Memorandum Decision, the Court determined that the Board erred in not awarding a 30 percent disability rating as this was the appropriate rating to assign to a moderately severe major (dominant) Muscle Group I injury.  It remanded the portion of the Board's April 2008 decision that pertained to the initial rating assigned to the Veteran's MGI injury.  Although the Court directed the Board to assign at least a 30 percent disability rating to the Veteran's disability, it noted that the Board is not precluded from assigning an even higher rating if the facts, when reviewed, indicate a higher level of severity.  

The Board, in this decision, will implement the 30 percent disability rating awarded by the Court.  See Tobler v. Derwinski, 2 Vet. App. 8, 11 (1991) (holding that any rulings, interpretations, or conclusions of law contain in decisions of the Court are authoritative and binding and are to be considered and followed by the Board unless overturned by the Court en banc, the United States Court of Appeals for the Federal Circuit, or the Supreme Court).  However, as discussed in more detail below, it has determined that additional development is needed to adequately review the question of whether the Veteran is entitled to an initial rating in excess of the 30 percent rating assigned by the Court.  To reflect that a separate action (i.e., a remand) is being taken for this part of the appeal, the Board has created a separate issue for it, as indicated on the title page.  

Similarly, the Board has added the issue of entitlement to a total disability rating based on individual unemployability (TDIU) to the title page because it has assumed jurisdiction over this issue.  While this appeal was pending, the Court held that a TDIU claim is part and parcel of an initial- or increased-rating claim when raised by the record.  Mayhue v. Shinseki, --- Vet. App. --- No. 09-0014 (U.S. Vet. App. Jan. 18, 2011); Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Board therefore has jurisdiction to consider a veteran's possible entitlement to a TDIU rating when the TDIU issue is raised by assertion or reasonably indicated by the evidence and is predicated at least in part on the severity of the service-connected disability in question, regardless of whether the RO has expressly addressed this additional issue.  See VAOPGCPREC 6-96 (Aug. 16, 1996).  See also Caffrey v. Brown, 6 Vet. App. 377 (1994); Fanning v. Brown, 4 Vet. App. 225, 229 (1993); EF v. Derwinski, 1 Vet. App. 324 (1991).  

Here, the RO denied entitlement to TDIU by RO rating decision dated in March 2004.  The Veteran did not appeal this decision, however, his attorney subsequently raised the issue of entitlement to TDIU in a March 2008 brief to the Court.  Specifically, the Veteran's attorney contends that the Veteran meets the percentage requirements for TDIU based on the fact that a number of his service-connected disabilities, including his MGI injury, arise from a common etiology (i.e., a motorcycle accident) and that the Board erred when it failed to consider entitlement to TDIU in rating the Veteran's MGI injury.  Since the RO has not considered this issue since the March 2004 rating decision, the Board will assume jurisdiction of it.  Further development is, however, still necessary with respect to this issue.  

As such, the issues of entitlement to an initial rating in excess of 30 percent for right (major) Muscle Group I (MGI) injury with partial winged scapula and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Department of Veterans Affairs Regional Office.




FINDING OF FACT

The Court has directed that at least a 30 percent evaluation be assigned for the Veteran's right (major) Muscle Group I (MGI) injury with partial winged scapula.  


CONCLUSION OF LAW

The criteria for an initial rating of 30 percent for right (major) Muscle Group I (MGI) injury with partial winged scapula have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1, 4.2, 4.10, 4.40, 4.45, 4.56, 4.73, Diagnostic Code 5301 (2010).  


REASONS AND BASES FOR FINDING AND CONCLUSION

As noted in the above Introduction, the Board, in an April 2008 decision, awarded a 20 percent initial rating for service-connected right (major) Muscle Group I (MGI) injury with partial winged scapula pursuant to diagnostic criteria found in 38 C.F.R. § 4.73, Diagnostic Code 5301 (2010).  The Court, in an August 2010 Memorandum Decision, found that at least a 30 percent initial rating should be granted.  Therefore, as directed by the Court, the Board finds that a 30 percent initial rating should be awarded for right (major) MGI injury with partial winged scapula.  See Tobler v. Derwinski, 2 Vet. App. 8, 11 (1991).  The issue of whether the Veteran is entitled to an initial rating in excess of 30 percent is addressed in the Remand below.  

	
ORDER

A 30 percent initial rating is granted for right (major) Muscle Group I injury with partial winged scapula.  


REMAND

The Board observes that the Veteran's service-connected right (major) Muscle Group I (MGI) injury with partial winged scapula was last evaluated by the VA in September 2007.  Relevant to the current remand, the examination reports pertaining to this evaluation do not contain findings necessary to properly evaluate whether he is entitled to an initial rating in excess of 30 percent.  In this regard, there is evidence that the Veteran's right shoulder injury is manifested by weakness, yet, none of the examination reports contain tests of strength, endurance, or coordinated movements compared with the corresponding muscles of the uninjured (i.e., left) side.  See 38 C.F.R. § 4.56(d)(4)(iii) (2010).  There is also no indication as to whether there is any diminished muscle excitability to pulsed electrical current in electrodiagnostic tests, visible or measurable atrophy, or adaptive contraction of an opposing group of muscles, evidence which might suggest a severe muscle disability picture.  See id.  Absent information regarding these findings, the Board cannot adequately rate the Veteran's disability, and a remand is necessary to obtain a new examination.  See 38 C.F.R. § 4.2 (2010); see also Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (finding that once VA undertakes the effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, it must provide one that is adequate for purposes of the determination being made).  

As indicated in the above Introduction, the Board has assumed jurisdiction over the pending issue of entitlement to TDIU raised by the Veteran's attorney in the March 2008 brief to the Court.  See Mayhue v. Shinseki, --- Vet. App. --- No. 09-0014 (U.S. Vet. App. Jan. 18, 2011); Rice v. Shinseki, 22 Vet. App. 447 (2009).  In order to properly adjudicate this claim, the Board finds that the Veteran should be notified of the elements necessary to substantiate such claim.  See 38 U.S.C.A. § 5103 (West 2002 & Supp. 2010).  He should also be afforded a VA examination that fully assesses whether he is unable to obtain or maintain substantially gainful employment due to his service-connected disabilities.  See 38 U.S.C.A. § 5103A (West 2002).  

Pursuant to VA's duties to assist a veteran in the development of his claim, the Agency of Original Jurisdiction (AOJ) should obtain any relevant, outstanding information that might pertain to the claims remaining on appeal.  Such development should include contacting the Veteran and asking that he provide and/or identify any relevant, outstanding evidence pertaining to the treatment and evaluation of his service-connected Muscle Group I injury and/or the issue of unemployability.  See id.  It should also involve obtaining any outstanding VA treatment records dated since the last adjudication of the Veteran's right shoulder disability (i.e., April 3, 2007), from the Omaha VA Medical Center (VAMC).  See Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (holding that VA records are considered to be in the constructive possession of VA adjudicators during the consideration of a claim).  Finally, the AOJ should request any records pertaining to the Veteran's denied claim for social security benefits as such records may contain information relevant to his initial rating claim and TDIU claim on appeal.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (2010).  

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with notice as to the evidence and information necessary to substantiate a claim for TDIU.  Allow him a reasonable opportunity to respond.  

2.  Contact the Veteran and ask him to either (a) provide evidence regarding evaluation and treatment of his service-connected right (major) Muscle Group I (MGI) injury with partial winged scapula (also claimed as a right shoulder condition) and/or the issue of unemployability due to service-connected disabilities, or (b) provide information sufficient that the VA might request such evidence on his behalf.  

3.  Obtain any VA treatment records pertaining to the Veteran from the Omaha VAMC, for the period from April 3, 2007, through the present.  A response, negative or positive, should be associated with the claims file.  

4.  Obtain copies of any SSA disability benefit determinations as well as any copies of the records on which such determinations were based.  A response, negative or positive, should be associated with the claims file.  

5.  If any VA or non-VA treatment records are unable to be located and/or obtained following reasonable efforts, the AOJ should notify the Veteran that such records are not available, explain the efforts made to obtain to the records, describe any further action VA will take regarding the claim, and inform the Veteran that it is ultimately his responsibility for providing the evidence.

6.  After any outstanding evidence has been associated with the claims file, schedule the Veteran for a VA orthopedic examination for the purposes of ascertaining the current severity and manifestations of his service-connected right (major) Muscle Group I (MGI) injury with partial winged scapula.  The claims file, including a copy of this REMAND, must be made available to the examiner, and the examination report should reflect that the claims file was reviewed in conjunction with the examination.  All indicated tests and studies should be accomplished and the findings then reported in detail.  Any opinions provided should include a rationale which reflects consideration of both the medical and lay evidence of record.  Following a review of the record and an examination of the Veteran, the examiner should:

	(a) Describe all manifestations of the Veteran's right Muscle Group I injury with partial winged scapula, including the frequency with which the Veteran complains of the cardinal signs and symptoms of muscle disability, to include loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination, and uncertainty of movement.  The examiner should also discuss whether any functional limitations associated with the Veteran's disability impair his ability to keep up with work requirements.  Any occupational impact should be described in detail. 

	(b) Conduct tests of strength, endurance, and coordinated movements on both the injured (right) and uninjured (left) sides.  If impairment is found in any of these categories, the examiner should indicate whether such impairment indicates severe impairment of function.  

	(c) Evaluate any limitation of motion for the Veteran's right shoulder.  The examiner should accurately measure and report where any recorded pain begins and ends when measuring range of motion.  In accordance with 38 C.F.R. §§ 4.40, 4.45, VAOPGCPREC 36-97, and DeLuca v. Brown, 8 Vet. App. 202 (1995), the examination report must also address any weakened movement, including weakened movement against varying resistance, excess fatigability with use, incoordination, painful motion, pain with use, and provide an opinion as to how these factors result in any limitation of motion.  

	(d) Indicate whether any of the following are present as part of the Veteran's service-connected disability: (1) diminished muscle excitability to pulsed electrical current in electrodiagnostic tests; (2) visible or measurable atrophy; or (3) adaptive contraction of an opposing group of muscles.

7.  After any outstanding evidence has been associated with the claims file, schedule the Veteran for a VA examination to determine the impact that his service-connected disabilities have on his employability.  The claims file must be made available for review and the examiner's report should reflect that such review occurred.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  The examiner must then elicit from the Veteran and record, for clinical purposes, a full work and educational history.  Based on the interview, examination, and review of the claims file, the examiner must provide an opinion as to whether the Veteran is unable to obtain or maintain substantially gainful employment due only to his service-connected disability(s), consistent with his education and occupational experience, irrespective of age and any nonservice-connected disorders.  A rationale should be provided for all opinions expressed in the report.

8.  Thereafter, the AOJ should review the claims file to ensure that the foregoing requested development has been completed.  In particular, the AOJ should review the examination/opinion report(s) to ensure that they are responsive to and in compliance with the directives of this remand and if not, the AOJ should implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

9.  After completing the above actions and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, readjudicate the issue of whether the Veteran is entitled to an initial rating in excess of 30 percent for right (major) Muscle Group I injury with partial winged scapula and entitlement to TDIU.  If the benefits sought remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


